MANDATE

                  The Fourteenth Court of Appeals
                                 NO. 14-15-00160-CV
Misha Ferguson, Individually, Misha Appealed from the County Civil Court at
Ferguson, as Minor of N.D.K. and Misha Law No. 3 of Harris County. (Tr. Ct. No.
Ferguson, as Minor of S.G.F., Appellant 1057001). Opinion delivered Per Curiam.
v.

The Enclave at Copperfield, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on July 7, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on January 21, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, July 10, 2015.